Citation Nr: 1542795	
Decision Date: 10/05/15    Archive Date: 10/13/15	

DOCKET NO.  13-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was previously before the Board in January 2015, at which time it was remanded for additional development.  Subsequent to that remand, the RO, in a rating decision of April 2015, granted entitlement to service connection for chronic tinnitus, as well as for bursitis of each hip.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

The record in this appeal continues to raise some question as to the exact nature and etiology of the Veteran's bilateral hearing loss.  

In that regard, at the time of the Board's remand in January 2015, it was requested that, following a review of the Veteran's entire claims folder, a VA audiologist provide an opinion addressing whether the Veteran's hearing loss at least as likely as not had its origin during, or was in some way the result of, his period of active military service.  Significantly, in providing that opinion, the evaluating audiologist was to specifically take into account and comment on a July 2014 report of examination by the Veteran's private audiologist.

A review of the record discloses that, in March 2015, a VA audiologist did, in fact, provide the requested opinion.  However, that opinion makes no reference to the aforementioned July 2014 report of examination by the Veteran's private audiologist.  Significantly, that same audiologist has now indicated that the Veteran's current tinnitus is at least as likely as not the result of inservice noise exposure.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for bilateral hearing loss.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2015, the date of the most recent VA evidence of record, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The audiologist who conducted the March 2015 VA examination, or another similarly qualified audiologist, should that audiologist be unavailable, should then be given full access to the Veteran's Veterans Benefits Management System electronic file.  Following a review of the Veteran's entire file, and, in particular, the aforementioned July 2014 report of examination by the Veteran's private audiologist, that examiner must provide an addendum opinion addressing whether the Veteran's bilateral hearing loss at least is likely as not had its origin during, or is in some way the result of, his period of active military service.  In offering that opinion, the examining audiologist must specifically take into account and comment on the July 2014 report of examination by the Veteran's private audiologist.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veterans Benefits Management System electronic file.  Moreover, the examiner must specify in his report that the VBMS file, as well as the Veteran's Virtual VA electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ must then readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Should the benefit sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim since April 2015.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



